Citation Nr: 1522828	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  01-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as tinea versicolor.  

2.  Entitlement to clothing allowance.

3.  Entitlement to an effective date earlier than May 19, 2000, for grant of service connection for hemorrhoids.

4.  Entitlement to a compensable initial rating for the service-connected hemorrhoids.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2001 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that in part denied the Veteran's request for clothing allowance.  Also on appeal is a February 2008 RO rating decision that in relevant part denied the Veteran's request to reopen a previously-denied claim for service connection for tinea versicolor, based on a determination that new and material evidence had not been received.  

In August 2012 the Board determined that new and material had been received to reopen the claim for service connection for tinea versicolor.  The Board's action recharacterized the issue as "entitlement to service connection for a skin disability to include tinea versicolor" and remanded that issue to the RO for adjudication of the reopened claim based on the merits.  The Board also remanded the issue of entitlement to service connection for clothing allowance for further development.

Finally, also on appeal is an October 2011 rating decision that granted service connection for hemorrhoids and assigned an initial noncompensable (0 percent) disability rating effective from May 19, 2000.  The Veteran has appealed both the effective date and the initial rating assigned.

In February 2004 the Veteran testified before the RO's Decision Review Officer (DRO) on the issue of service connection for tinea versicolor, and in an April 2007 "Travel Board" hearing at the RO the Veteran testified before the undersigned Veterans Law Judge in regard to the issue of entitlement to clothing allowance; transcripts of those hearings are of record.  The Veteran did not request a hearing on the other issues adjudicated herein.

The issue of entitlement to clothing allowance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have tinea versicolor or any other diagnosed skin disorder that was incurred in or is otherwise etiologically related directly to service; however, he is shown to have chronic disseminated eczema that is secondary to his service-connected tinea pedis.   

2.  The RO denied service connection for hemorrhoid disability by a rating decision in October 1996; in a previous decision the Board reviewed the circumstances of the decision and found it to be final.

3.  The earliest formal or informal claim for service connection for hemorrhoids after October 1996 was received by VA on May 19, 2000; the consequent grant of service connection was not based on service department records received since October 1996.

4.  From May 19, 2000, the Veteran's hemorrhoid disability has been at worst moderate in severity, with no indication of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The Veteran's various skin disorders, to include tinea versicolor, were not incurred in or aggravated by service, nor are they otherwise etiologically related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The Veteran's disseminated eczema is proximately related to the service-connected tinea pedis; the criteria for service connection are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3.  The criteria to establish entitlement to an effective date earlier than May 19, 2000, for grant of service connection for hemorrhoids are not met.  38 U.S.C.A. §§ 1110, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

4.  The criteria to establish entitlement to a compensable initial rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The issues of initial rating and effective date for hemorrhoid disability arise from a grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

In regard to the claim for service connection for tinea versicolor, the RO sent the Veteran a letter in December 2007 that advised him of the elements required to show entitlement to service connection, including the disability-rating and effective-date elements, and of the respective duties of VA and the claimant in obtaining evidence.  The Veteran had ample opportunity to respond prior to issuance of the February 2008 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess, 19 Vet. App. 473.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been provided appropriate VA examinations in support of his claims for service connection and increased rating.  The RO has obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Veteran's Social Security Administration (SSA) disability file is of record.  The Veteran has not identified any other existing evidence that should be obtained.  

The file contains a packet of service treatment records (STRs) including the Veteran's separation examination.  However, the RO determined that the STRs of record are incomplete, and performed the appropriate actions to obtain any missing STRs (see Formal Finding of Unavailability of Service Medical Records dated in August 2011).  In that regard, the RO attempted to obtain additional STRs from the service department but received a negative response in writing.  Thereafter, the RO sent a letter to the Veteran in August 2011 advising him that his STRs were not available, advising him of efforts that had been made to obtain the STRs and asking him to provide any records in his possession or any relevant lay evidence including "buddy statements" to supplement to missing records.  The Board finds that further attempts to obtain missing STRs at this point would be futile, and further efforts to obtain such records would be of no benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d (Fed. Cir. 2002); Delacruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran was afforded a hearing before the Board during which he presented argument in support of his claim for clothing allowance, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who volunteered his relevant treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Entitlement to Service Connection a Skin Disability 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records (STRs) show the Veteran was treated for tinea versicolor in May 1970, which presented as a rash on the back of the neck and was treated with Tinactin.  He had a separation examination in October 1970 in which the skin was evaluated as "normal."  

The Veteran presented to the VA dermatology clinic in January 2001 complaining of rash on the feet and lower legs.  Examination showed interdigital maceration between the fourth and fifth toes bilaterally (service-connected tinea pedis) but also showed hyperkeratotic patches on the lower legs, characterized as asteatotic eczema, as well as a keloid on the anterior chest.

During VA dermatology follow-up in March 2001 the clinician observed general improvement of the feet and legs.  In addition to the service-connected tinea pedis the clinician's impression was idiopathetic guttate hypo-melanosis and xerosis cutis. 
  
In April 2002 the Veteran presented to the VA primary care clinic complaining of skin rashes on his hands and legs; the physician's impression was "dry skin" and the Veteran was advised to use commercial moisturizing cream.  

A treatment note by Dr. Mackey, dated in April 2002, states the Veteran presented complaining of scaling and irritation on his chest and back that had been present for several months. Dr. Mackey's impression was significant tinea corporis.  Thereafter, the Veteran presented to the VA outpatient clinic in May 2002 complaining of rash, but the clinical impression states merely "rash" without further distinction.

In November 2002 the Veteran presented to the VA primary care clinic complaining of a rash on the buttocks, which was characterized by the clinician as tinea corporis. However, in subsequent dermatology follow-up in December 2002 the clinician noted "vague papulo-squamous eruption on torso" and characterized the disorder as non-specific dermatitis. 

The Veteran had a comprehensive physical examination by MDSI Physicians Group in January 2003.  The skin was not examined, but the examiner entered a diagnosis of tinea corporis.

The Veteran had a VA compensation and pension (C&P) examination in April 2003 in which he reported having had a rash all over his body since 1970, mostly over the legs and upper back and manifested by itching.  Examination showed the Veteran to have a keloid scar over the mid-sternal area; he also had dry skin with a slightly scaly rash over the right leg and small hyperkeratotic patches on the lower legs.  He did not have a rash on his back and did not have tinea versicolor.  The examiner's diagnosis was history of asteatotic eczema and keloid of the chest, referring to the earlier dermatology treatment note in January 2001.

In his February 2004 DRO hearing the Veteran testified that he had received intermittent treatment for skin disorders including tinea versicolor ever since separation from service.  His post-service skin disorders have been manifested by itching, peeling, shedding and intermittent subcutaneous knots; these symptoms have been essentially all over his body.

The Veteran presented to the VA outpatient clinic in February 2008 complaining of dermatitis on the scalp and a mole on the chest wall; the clinician entered an impression of dermatitis and mole and referred the Veteran to the dermatology clinic.  In a dermatology clinic follow-up the same month the dermatologist observed greasy, scaly patches on the face and scalp that were characterized as seborrheic dermatitis and asteatotic eczema.

The Veteran presented to the VA primary care clinic in December 2008 complaining of rash on his scalp, arm, head and both legs.  The clinical impression was dermatitis.  

In April 2010 he was treated by the VA dermatology clinic for an itchy rash on both legs.  Examination was essentially negative, but the clinician entered an assessment of non-specific dermatitis of questionable etiology.

The Veteran had a VA C&P examination of the skin in June 2011, performed by a physician.  The Veteran reported having had rash all over his body during service that never went away.  He complained of having bumps on his body and bumps with itching on his scalp.  Examination showed scaly patches in the groin, mild erythema on the scalp, and two small papular lesions on each upper extremity.  The examiner diagnosed tinea cruris, which involved about 5 percent of the Veteran's entire body, plus mild seborrheic dermatitis involving 20 percent of the sun-exposed area of his scalp.  

The Veteran had another VA C&P examination of the skin in October 2012, again by a physician.  The Veteran complained of rash on the head, face, scalp and ears, which was being treated with steroid medication.  He also complained of additional spots on the body, itchy areas and lesions on the palms of his hands and soles of the feet.  He reported that his body rash had been persistent since 1970.  Physical examination showed eczema involving 5 percent of the whole body area; there was no current dermatitis or tinea versicolor (the examiner also noted current active service-connected tinea pedis).  In relevant part, the examiner diagnosed current intradermal (ID) reaction/disseminated eczema.  The examiner stated that while the Veteran did have a history of tinea versicolor [in service] there was no evidence of current tinea versicolor.  The examiner explained that tinea versicolor is a short-term, easily-treated condition that is considered a "life event" and that the Veteran had no current disability to connect to the history of tinea versicolor [in service].  However, the examiner stated that the Veteran's disseminated eczema is at least as likely as not a result of his chronic tinea pedis of the feet.

The Veteran's most recent VA C&P examination of the skin was performed in March 2013, by a physician's assistant (PA).  This examination was limited to the feet (the service-connected tinea pedis and onychomycosis) and does not comprehensively discuss the Veteran's skin other than the feet. 
   
On review of the evidence above, the Board finds at the outset that direct service connection is not warranted based on the tinea versicolor that was noted in service.  The Veteran did not have tinea versicolor at the time of his separation from service, as documented by the separation examination, and the VA examiner in October 2012 stated a medical opinion that the in-service tinea versicolor had apparently resolved.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Following discharge from service the Veteran has been treated for skin disorders variously diagnosed as asteatotic eczema, idiopathetic guttate hypo-melanosis, xerosis cutis, tinea corporis, non-specific dermatitis, seborrheic dermatitis, tinea cruris and disseminated eczema.  There is no medical evidence associating any of these diagnoses with the tinea versicolor that was shown during service, and the VA medical examiner's opinion cited above demonstrates that no such etiological connection exists.  The Veteran has asserted during appeal that he has had continuous symptoms since service, but evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, while the Veteran's account of continuous symptoms since service is probative, it is not a sufficient basis for granting service connection in the absence of supporting medical opinion.  

Although entitlement to service connection on a direct basis is not shown, the VA examiner in October 2012 clearly stated a medical opinion that the Veteran's disseminated eczema is caused by his service-connected tinea pedis.  A claimant is entitled to service connection where he or she submits supportable competent evidence of nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  In this case, the VA examiner's uncontroverted opinion is sufficient to warrant a grant of service connection for disseminated eczema as secondary to the service-connected tinea pedis.  

In summary, service connection for disseminated eczema on a secondary basis is granted.  However, service connection for tinea versicolor and any other variously diagnosed skin disorder is denied.  With regard to the denials, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not applicable. 


	(CONTINUED ON NEXT PAGE)

Effective Date for Service Connection

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier that the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award for compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400(q)(2), (r).  

In this case, the RO denied service connection for hemorrhoid disability by a rating decision in October 1996; the Veteran did not appeal and no additional pertinent evidence was received within a year of the determination.  The Veteran subsequently filed a new claim for service connection that was received by the RO on May 19, 2000, but the RO denied reopening the claim based on a determination that the Veteran had not submitted new and material evidence.  

In February 2010 the Board reviewed the circumstances and determined that new and material evidence had been received to reopen the claim for service connection for hemorrhoids; in its decision the Board determined that the October 1996 denial of service connection was final.

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, service connection was granted by a rating decision in October 2011 that was based on a favorable medical opinion; the decision was not based on any service department records received since the decision in October 1996.  Accordingly, service connection cannot be effective prior to May 19, 2000, the date the reopened claim was received.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Evaluation of Service-Connected Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hemorrhoids are rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7336.  A rating of 0 percent is assigned for mild or moderate hemorrhoids.  A rating of 10 percent is assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.  A rating of 20 percent is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  
The period under review begins May 19, 2000, the date service connection became effective.

The Veteran had a VA annual physical examination on May 19, 2000.  The examination report is silent in regard to complaint of hemorrhoids or any current observed hemorrhoids.

In August 2001 the Veteran had a VA surgery consult for evaluation of bleeding hemorrhoids, but he failed to appear for his consequent surgery appointment in October 2001.  

The Veteran presented to the VA surgery clinic in April 2002 complaining of intermittent bloody stool.  Rectal examination showed no enlarged hemorrhoids.  The Veteran's treatment regimen at the time was hydrocortisone suppository (Anusol) as needed.

The Veteran had a comprehensive physical examination by MDSI Physicians Group in January 2003, during which he reported a 33-year problem with hemorrhoids.  Rectal examination was not performed, but the examiner diagnosed hemorrhoids, apparently because the disorder had been previously diagnosed by VA.

The Veteran presented again to the VA surgery clinic in February 2003 complaining of hemorrhoids that intermittently protruded and intermittently bled.  He admitted that he had been previously scheduled for colonoscopy to address this problem but had "chickened out."  Rectal examination revealed no external hemorrhoids and no blood was seen on the examining glove.  The Veteran stated he wanted to be re-scheduled for colonoscopy.  Colonoscopy was subsequently performed in March 2003, during which hemorrhoids were visualized at the anus.  

The Veteran had a VA C&P examination in April 2003 during which he complained of periodic bleeding, irritation and itching from his hemorrhoids, which he treated with suppositories.  Digital examination showed no external hemorrhoids, but the examiner noted that colonoscopy had shown internal hemorrhoids.  The examiner's diagnosis was hemorrhoids at the anal canal with history of periodic blood in the stool and use of hemorrhoidal suppositories.   

The Veteran presented to the VA outpatient clinic in July 2004 complaining of gastric problems including a black stool.  Rectal examination is silent in regard to any active hemorrhoids but the stool was strongly hemoccult positive.  The clinician's impression was alcoholic gastritis.

The Veteran had a VA C&P examination for hemorrhoids in September 2011, performed by a physician.  The Veteran reported continuing problems with hemorrhoids since service.  The Veteran stated hemorrhoids would swell and bleed and intermittently "hand out" for up to a month, at which point he would use suppositories.  The Veteran denied any further hemorrhoid surgery since service.  Rectal examination showed no bleeding or leakage, no exudates or mass, no tenderness and normal rectal tone.  The examiner stated that no external hemorrhoids were found on examination, although it was possible the Veteran may have had internal hemorrhoids.    

The Veteran's most recent VA C&P examination of his hemorrhoid disability was performed in March 2013, by a physician's assistant (PA).  The Veteran reported a progressive increase in rectal pain, swelling and bleeding of the hemorrhoids, with bleeding on toilet tissue once or twice per month.  The Veteran reported using suppositories 5-6 times per month.  Rectal examination was normal, with no external hemorrhoids, anal fissures or other irregularities.   The examiner diagnosed mild-to-moderate internal or external hemorrhoids with minimal bleeding.                The examiner stated the functional impact of the Veteran's hemorrhoid disability was that when his hemorrhoids swell they cause itching and burning, for which he has to use suppositories; however, the disability does not impact his ability to perform physical or sedentary labor.

On review of the evidence above, the Board finds that since May 19, 2000, the Veteran's hemorrhoid disability has been mild-to-moderate in severity.  The clinical evidence does not show that the Veteran's hemorrhoids have been large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.  Similarly, there is no medical evidence of persistent bleeding with secondary anemia or with fissures.  The Veteran has been afforded three VA examinations (April 2003, September 2011 and March 2013) during which no external hemorrhoids were found, and the most recent VA examiner specifically characterized the disability as mild-to-moderate in severity.  The Board concludes that the medical evidence of record weighs against a determination that the disability is worse than "moderate."

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical examiners and providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   In his lay evidence the Veteran has reported intermittent pain, itching and bleeding, but he has not asserted that his hemorrhoids have been large, thrombotic, irreducible, or frequently recurring.  Thus, even the Veteran's contentions do not demonstrate entitlement to a higher disability evaluation.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria for hemorrhoids reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings if warranted.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate; there is nothing exceptional or unusual about the Veteran's hemorrhoid disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not warranted.

Finally, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based in individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected hemorrhoid disability, alone, renders him unemployable.  The Board accordingly finds that no further action pursuant to Rice is warranted. 

In sum, based on the evidence and analysis above the Board concludes that the criteria for compensable evaluation have not been met at any time during the period under appellate review.  Accordingly, increased evaluation, to include "staged" rating, is not warranted and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for disseminated eczema is granted.

Service connection for any other variously diagnosed skin disorder, to include tinea versicolor, is denied.

An effective date earlier than May 19, 2000, for grant of service connection for hemorrhoids is denied.

A compensable initial rating for hemorrhoids is denied.


REMAND

In view of the Board's grant of service connection for disseminated eczema, the issue of entitlement to clothing allowance must be remanded to the AOJ for additional development.

The AOJ has considered entitlement to clothing allowance based exclusively on the service-connected tinea pedis.  However, the Veteran is shown to have used numerous topical medications for eczema, including Carmol, Lachydrin, urea cream, Pramosone lotion and Desonide lotion.  There is no indication of record as to whether any of these topical medications have caused irreparable damage to the veteran's outer garments.

Because the AOJ has not considered whether clothing allowance is warranted based on medications used for the treatment of disseminated eczema and tinea pedis, remand is required to enable the AOJ to develop evidence and to consider the question in the first instance.
 
Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether clothing allowance is warranted based on medications taken for treatment of disseminated eczema and tinea pedis.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


